OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division of the Supreme Court, First Department, on March 25, 1963. In this proceeding to discipline him for professional misconduct the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report.
The Referee found the respondent guilty, inter alia, of the following misconduct: failing to deliver a $2,500 down payment upon closing as required in an escrow agreement; failing to deposit said sum in an escrow account; converting said funds to his own use; commingling said funds with his *327personal funds; drawing a check on uncollected funds in an attempt to reimburse the sellers and having said check returned ; after the check was redeposited, having said check returned for insufficient funds; and knowingly testifying falsely before the petitioner Grievance Committee.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Referee. Accordingly, petitioner’s motion to confirm the report is granted.
In determining an appropriate measure of discipline we are cognizant that restitution has been made in this matter. Nevertheless, respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.